DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
	Claims 22-28 and 30-37 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Wong on 1/4/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 23-28 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended to limit the administered compound to phenethyl isothiocyanate and the hyperbilirubinemia disease states to hemolytic jaundice, hepatic jaundice, cholestasis and gilbert  syndrome. Dannenberg et al. (US 5589506; previously cited) teach that newborn jaundice is caused by an elevation of bilirubin in the blood due to delays in the normal  postnatal development increase in bilirubin UDP-glucuronosyltransferase activity (col. 1, lines 14-25). The gene encoding this enzyme (human ugt1) has an electrophilic responsive element which is transcriptionally activated to cause induction of the enzyme.  A functional electrophilic responsive element is present in the rat NADP(H):quinone reductase gene. Dannenberg et al.  teach that the administration of inducers of the quinone reductase gene increase the activity of the bilirubin UDP-glucuronosyltransferase. This action corrects the reduced level of the enzyme in neonatal jaundice and increases the conjugation and clearance of bilirubin (col. 1, line 55 to col. 2, line 2). As noted in the last Office action, Dannenberg et al. teach that benzyl isothiocyanate was found effective for this purpose. The use of phenethyl isothiocyanate was found obvious due to the reasoning of the similarity of the activity of  compounds differing by only a methylene group (a homologous series , see MPEP 2144.09).
A search of the prior art did not reveal that the cause of any of hemolytic jaundice, hepatic jaundice, cholestasis or  gilbert  syndrome is related to the inactivity of bilirubin UDP-glucuronosyltransferase. Nor does the prior art  teach or suggest the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653